 

 

LN, HE WS.p DESTREC Feats Bor pAdi PORAcWwORTH ©

CLERK OF BISTRICT cous
HORT EA Dist OF
FORT WORTH DIVISION

woos iq APPLICATION) FOR MAN DAMM 8 36].

PEON eh

Plaint + NYO : 5 es : ————
____ | APPLE CAAT, PETITIONER  PLAINTIF

Vv, __ 4-20CV-665-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6 Usc & j ; yd | dicated méntia, Petective |
‘Committed +o a mental inctitution, labelling me
a prohibited. person. (Nics *: ART 16 30 06673,
NRT | 726660286 )

Jurisdiction! The fede district courts have the. Orginal
{golem ment under 28 Sc § 136) for coprect |' ve.
_____linandate, alse under 18 USC§.42SA - Rommady fir ermnens

: denial.

 

 

      

 

 

 

 

   

 

 

 
 

 
 

Case 4:20-cv-00665-P Document1 Filed 06/26/20 Page 2of9 PagelD 2

Ln terested Parties.

 

Emc! Fort Wort 4 2973) “(18
[Po Bax |$3%
(Fort Worth,

Honk “You )

 

 

Pe titinnas:

 

 

(Plaintifé,

 

——— —-- +--+

The FEDERAL BUREAY OF TAWJESTIGATIOV
; NA LONAL TALS IANT CRIM TNAL BACKGROUND aa SYS TEA

 

<< Could not Find the address »)

Defendart, kespondant

 

 

(Long view Texas 7%06.
‘hares @ yancleot Or.

charles Van Cluck State Bor Va OD 786305

 

 

PO. Box ay

 

 

 

 

 

 

 

 

 

 

 

 

 
SRROPD Report hurmbes are °° 06/26/20 Page3of9 PagelD3 ?

[3~[50s) ROA, 14-4048 22-2.
[5 yet 60 8b 149 16 22

 

ae ee ce

 

 

 

 

 

 

—~4. He

 

 

 

vansnorted me me TO The R obo Wore dhnse

Uni versity Hutiel benergeacy Ray ERoA. 14-40465 aH

 

, Shortly a Her, TL was anipaded to farrite hiv

 

 

 

 

 

 

iA hed ing ‘ ALO.

released. Pri ts the fey 263008, under

acim isthe , hage., and the ga.

| 27 A/T.
"and _

 

 

 

 

 

n QOISOF 21 + the R Ger Ms (cg Ve part meat

 

ONS por ted WV © the Robe, NOOO S

 

Hospital £ Bergen cy Rem. ROA [4- oh 6s. 34. 32.

 

 

, Shortly af-le-, LC _ Teo i tn.

IS10 06

 

 

efise a Prior To the hearing on ANS 0950 cee

 

ladmniste Ire. dicchare, and a

 

ROA. 19-4okos 3215 The E&2 N 9 led me

 

“adjudicated, l Comm| 6 OA

 

‘notation " ancl heuer jvborroed ma of the eatry.

 

— + |

 

On_20180406, the FBT and

 

! me th _

 

 

coe onan ~

 

a Charged.
IB USC § FAH) (5) and 9220, which was superce

 

 

 

  
He PLACER PO RUREN Alne SHHP SRP ey ieege appeo j,PagelD 4 ut

 

wlth — 22644) ond. 4244). C4). The rial accunred, _
from 201BIIB to 2O1BIIS, ~— and the fury returned guilty
————wedic_on all_caunts.. R04. 14-4045= WOU. J. appealed the
Conviction, sentence , and for feiture. to the oth Circuit
On 2020. 0k04, t t icth :

iROA. [4-40U6S. 224: the cose @mp 19-40UKe court!

, opinion

 

 

 

 

| Argument

| The 57h Circuit Po ict
| for G22 M4) based on the fact: there was ho

 

 

 

 
 

 

 

ad ministatwely di ccharged prior to the hearing On beth
“ 0Ccaslens, @See 34 [Sc Soy 4091 (a) MNCL);

y. Texas 44H US 416 yrs 44S. it
I$ OF, 1609 (/979) : 656 E.3d US, 48
CL" Cie 2012) citing [Cvs Heller 5 oy US. 510, 12

| s.ct. Ed Ll 63/ 2008) , US U. Giardina
(66l F.2d a (Sh Cie 198B) for farther reborn .

 

 

 

 

 

 
ee 2 ee
|
| Case 4:20-cv-00665-P Document1 Filed 06/26/20 Page5of9 PagelID5 5

{ |

 

{harm and undue burden, including but pat limited. te
Corre —ityrlnmeert aad. —disgcualiti cation frm military
Lealitinert? net just fircam purchase denial.

L alco raised the Issue. of not being natfied

by the. FRE MICS) os Tam eutited to by
34 USC §404ll (2) C3). ROA. Si 14-4oyss, 3/ 30-3131,

13148 53144 3127-738. The PRI MICS, not failure,
t, if as ith my

Inabi ity

i” py veer the US miltary lg ith —
i not sind cdat, by the Ft Utes che a
(Brian Barkers For reasons unknown, the. S™ Circutt

‘Panel  G- tha case 19° totes refased to add beg thi

 

 

 

 

 

 

 

 

 

 

    
 
  
  

 

 

 

 

    
    

' this Fry Ut nor f, (4 the ir opinion.

See. MRohaif y. US 13q_S. Ct 2I41, 204 L-Bd 2d
S44 (2014),

 

 

 

CONCLOSTOA)
J shaud_hare. UBER been_labelled — 422444)

yrOhibi ted ON oP Wrin NA DUS Lar

 

 

 

 

 

 
RATS ee cv-00665- | Bey sens Fst 9/26/20 Page 6 of 9 PagelD 6

 

 

 

 

 

Jo remove the 2B tue 922.64) Lip prohibited pon

‘Labellivy entres_: oa
Re 213, NRT 16 30406673  97%5)4) dating
‘Por 2015 NRI |72 6660258. dneq)w dating ‘2QISQ 25

 

 

 

(See. ROA, |4-4046s,_ 3129-31 31, 410% , a5)

 

 

LIT. repeat,
A\WeT. 1620406673, /URT 172 6660288 \)

i

 

 

 

* | L tried to Find the address fe FRZ NICS, widh na

 

la OP [a

 

 

access ROA disk at the mamet. J ected al/ ROA

 

 

pw inc! !
‘for the a, Tyoteade /

 

 

 

| LOK JONG Yoo.” Hank Ya

 

2ON0K14

 

 

 

 

 

 

LILA
| AL \_ AY
: J y LAN

 

 

 

 

l .
i .
  

Case 4:20-cv-00665-P Document1 Filed 06/26/20 Page 7of9 PagelD 7

 

 

\"

 

NOTICE OF IWmar

  

 

| L am —hand ing Hie 26 Usc $R6]_petten

 

Lam Cumenty inarurntd i IMC ET Wor tH.

 

To
who will put it into an outgoing ma}| bax
—T declape unde the penalty of pee|ary thet
(

this (s true.

 

  

 

2a Us § I746) ' ~

a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00665-P Document1 Filed 06/26/20 Page 8of9 PagelD 8

REQUEST A “ERK OF f
NOTICE to THE cot a

 

 

 

 

 

 

 

 

x am ply ce al

 

 

 

FORMA. PAUPBRIS feng alse with the
Coxe aber that will be assigned 4. thi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4-20CV-665-p
(mk Ve
7206 062%
LZ. / LOA 2

 

 

 

 

 

 

 

 
” ne
( uanatoavsn c uanauodven

‘
‘ a freed 4 Gg J Pt fe,
* i . rae Mitiiate ad!” " sy A
‘ Uy aan 7 ED: abe” €.4 a7 ‘i
t ~, she ry soe ae . oa 7 "|
. . ‘ coueee a”. oy .
. “ we a" f oo
' om " f aes Baa AO ce ey BIE

Case 4:20-cv-00665-P Document1 Filed 06/26/20 Page9of9 PagelD 9

Ha eg lle Peale nt taut reel Heo

i
: ul

CHIL eX /Uton) pAo4 ; Ch
ne“d #5 wal M JOS Sees
wa YP pysid S) TF
= WAC) 5 4alD

; ae anee mene EQEh bbe TOOO O¢be bTOd

|

     
  

    

 

_ bli XL ‘M4
~~ OES] xD Od
eres AAA OWS
— «§U0-(ELLT gg

(0) say) 4”) ) SA VOL MOdH

 
  
